DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2020 is being considered by the examiner.
Drawings
The drawings were received on May 20, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US Patent 9,335,497, hereinafter referred to as “Tanaka”). Tanaka anticipated claims:
1 and 11. An optical waveguide circuit substrate (and method of forming and providing the components, see figure 1), comprising: 

an upper surface (top surface of insulative layer 1 is interpreted as the upper surface) and a lower surface (the bottom surface of insulative layer 1 is interpreted as the lower surface) opposite to each other (see figure 1), and a plurality of pads (2a) disposed on the upper surface; and 
an optical waveguide structure (optical waveguide W is interpreted as the optical waveguide structure), disposed on the circuit board and located on the lower surface (see figure 1), wherein the optical waveguide structure comprises: 
a first cladding layer (under cladding layer 6 is interpreted as the first cladding layer); 
a second cladding layer (over cladding layer 8 is interpreted as the second cladding layer), comprising a first portion (the air in the cutouts, see figure 1, is interpreted as the first portion) and a second portion (the portions of 8 still remaining, see figure 1, is interpreted as the second portion); 
a core layer (core 7 is interpreted as the core layer), located between the first cladding layer and the second cladding layer and comprising an imprinted opening (the openings are show with surface 7a, see figure 1), wherein the first cladding layer is located between the circuit board and the core layer, an aperture of the imprinted opening gradually increases from the first cladding layer to the second cladding layer (see figure 1), the first portion of the second cladding layer fills the imprinted opening and comprises a connection surface (the top point of the opening is interpreted as the connection surface), the second portion of the second cladding layer is in contact with the connection surface and covers a bottom surface of the core layer (see figure 1), and the connection surface is flush with the bottom surface (see figure 1); and a reflective layer (reflect surfaces 7a is interpreted as the reflective layer), located between the core layer and the first portion of the second cladding layer (see figure 1), wherein an angle between the reflective layer and the connection surface is in a range from 44 degrees to 46 
2 and 12. The optical waveguide circuit substrate according to claim 1, wherein the circuit board comprises: at least one insulating layer (insulative layer 1 is interpreted as the insulating layer); and at least one patterned circuit layer (the electrical interconnect lines 2, pads 2a and grounding electrodes 2b are together interpreted as the patterned circuit layer), comprising a plurality of conducting circuits (2) and the plurality of pads (2a), wherein the insulating layer is located between the patterned circuit layer and the optical waveguide structure (see figure 1).
3. and 13 The optical waveguide circuit substrate according to claim 2, wherein the circuit board further comprises: a solder resist layer (the coverlay 3 is interpreted as the solder resist layer, see figure 2C), cladding the plurality of conducting circuits; and a surface treatment layer (the electroplated layers 4 are interpreted as the surface treatment layer), cladding the plurality of pads (see figure 2D).
4 and 14. The optical waveguide circuit substrate according to claim 2, wherein the circuit board further comprises: a supporting layer (metal layer M is interpreted as the supporting layer), disposed between the insulating layer and the optical waveguide structure (see figure 1), wherein a first side of the supporting layer is retracted by a distance relative to a second side of the first cladding layer (see figure 1).
5 and 15. The optical waveguide circuit substrate according to claim 4, wherein the supporting layer comprises an opening (through holes 5 are interpreted as the opening), and an orthographic projection of the opening on the upper surface is located between the plurality of pads (see figure 1).
6 and 16. The optical waveguide circuit substrate according to claim 5, wherein the first cladding layer fills the opening and covers part of the insulating layer (see figure 1).
7 and 17. The optical waveguide circuit substrate according to claim 5, wherein the orthographic projection of the opening on the upper surface and an orthographic projection of the imprinted opening on the upper surface partially overlap (see figure 1).
8 and 18. The optical waveguide circuit substrate according to claim 1, wherein an optical refractive index of the first cladding layer and an optical refractive index of the second cladding layer are different from an optical refractive index of the core layer (see figure 1; this is necessarily the case as the refractive indices must be different between the core and the cladding to allow for optical waveguiding).
9 and 19. The optical waveguide circuit substrate according to claim 1, wherein part of the second cladding layer is in direct contact with the first cladding layer (see figure 1).
10 and 20. The optical waveguide circuit substrate according to claim 1, wherein a cross- sectional shape of the first portion of the second cladding layer comprises an isosceles trapezoid (see figure 1; the gap is interpret as being shaped as an isosceles trapezoid with a triangle on top of it, meeting the requirement of the claim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874